Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 1 of 16 Page ID #301



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRAVIS WESTON,
 #M07414,

                     Plaintiff,

 v.                                          Case No. 19-cv-01020-NJR

 JOHN BALDWIN,
 JACQUELINE LASHBROOK,
 FRANK LAWRENCE,
 LLOYD HANNA,
 HOWARD HARNER, and
 JAMES CLAYCOMB,

                     Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Travis Weston, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this civil rights

action pursuant to 42 U.S.C. § 1983 for the violation of his First Amendment rights and

the Religious Land Use and Institutionalized Persons Act (“RLUIPA”).

      Pending before the Court are the following motions filed by Weston: Motion for

Preliminary Injunction (Doc. 29), Motion for Reconsideration and Modification (Doc. 30),

Motion for Leave to File Amended Complaint (Doc. 42), Motion to Strike (Doc. 45), and

Motion for the Imposition of Sanctions on Conduct (Doc. 46).

                 MOTION FOR RECONSIDERATION AND MODIFICATION

      Weston has filed a Motion for Reconsideration and Modification asking the Court

to modify the merit review order entered on December 2, 2019. (Doc. 30). First, he states

                                     Page 1 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 2 of 16 Page ID #302



that in Count 4, the Court overlooked the fact that RLUIPA authorizes punitive damages.

Second, he states that in Count 6, the Court mistakenly dismissed Baldwin as an official

capacity defendant from his RLUIPA claim. For the following reasons, the Court grants

in part and denies in part the motion.

       The Federal Rules of Civil Procedure do not explicitly contemplate motions to

reconsider. Nevertheless, the Seventh Circuit has approved of district courts construing

motions pursuant to the standards set forth in Federal Rule of Civil Procedure 59(e) or

60(b) if it appears that a party is requesting relief available under those Rules. United

States v. Deutsch, 981 F.2d 299, 300 (7th Cir. 1992). A motion to reconsider filed more than

28 days after entry of the challenged order, “automatically becomes a Rule 60(b) motion.”

Hope v. United States, 43 F.3d 1140, 1143 (7th Cir.1994) (citing United States v. Deutsch, 981

F.2d 299, 301 (7th Cir.1992)); see also Talano v. N.W. Med. Faculty Found., Inc., 273 F.3d 757,

762 (7th Cir.2001). The Court issued its merit review order on December 2, 2019 (Doc. 19),

and Weston’s filed his motion January 3, 2020, after the 28 day period had expired. Thus,

as a Rule 59(e) motion, the motion is time barred, and the Court will construe the motion

as filed pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

       Rule 60(b) permits a court to relieve a party from an order or judgment based on

such grounds as “mistake, inadvertence, surprise, or excusable neglect.” FED. R. CIV. P.

60(b)(1). Relief under Rule 60(b) is an extraordinary remedy and is only granted in

exceptional circumstances. McCormick v. City of Chi., 230 F.3d 319, 327 (7th Cir. 2000).

“Reconsideration is not an appropriate forum for rehashing previously rejected

arguments.” Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th

                                         Page 2 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 3 of 16 Page ID #303



Cir. 1996).

                                           Count 4

       Weston asks the Court to reinstitute his RLUIPA claim against Claycomb, Harner,

Lawrence, and Hanna for punitive damages in their individual capacities. He essentially

argues that the Court made a mistake because in Nelson v. Miller, 570 F.3d 868 (7th Cir.

2009), the Seventh Circuit did not bar all claims for damages against defendants in their

individual capacities, and the undersigned should consider decisions from other districts

allowing plaintiffs to claim nominal or punitive damages against defendants. (Doc. 30,

p. 5) (citing Shidler v. Moore, 446 F. Supp. 2d 942 (N.D. Ind. 2006), Andreola v. State of Wis.,

No. 04-c-0282, 2006 WL 2038364 (E.D. Wis. 2006), Meyer v. Teslik, 411 F. Supp. 2d 983 (W.D.

Wis. 2006)).

       In Nelson, however, the Seventh Circuit did hold that RLUIPA does not authorize

a suit for money damages against defendants in their individual capacities. 570 F. 3d at

889 (“we decline to read RLUIPA as allowing damages against defendants in their

individual capacities.”). See also Maddox v. Love, 655 F.3d 709, 717 (7th Cir. 2011); Grayson

v. Schuler, 666 F.3d 450, 451 (7th Cir. 2012) (RLUIPA “does not create a cause of action

against state employees in their personal capacity.”). Weston mistakenly asserts that

because the Seventh Circuit in Nelson, Grayson, or Maddox did not expressly overrule the

district court cases he references that those cases should be given the weight of authority

in the Seventh Circuit for permitting claims for punitive damages under RLUIPA.

(Doc. 30, p. 6). “[T]he decision of a district court has no authority as precedent[,]” Flying

J, Inc. v. Van Hollen, 578 F.3d 569, 573 (7th Cir. 2009), and “a lower court has no authority

                                        Page 3 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 4 of 16 Page ID #304



to reject a doctrine developed by a higher one.” Olson v. Paine, Webber, Jackson & Curtis,

Inc., 806 F.2d 731, 734 (7th Cir. 1986). Accordingly, Weston has not shown a mistake or an

exceptional circumstance for the Court to modify Count 4 and allow claims for punitive

damages under RLUIPA.

                                        Count 6

      In the merit review order, the Court allowed the RLUIPA claim in Count 6 to

proceed against only Lawrence, in his official capacity as the Warden of Menard, and

dismissed the RLUIPA claim against John Baldwin in his official capacity. Weston argues

that John Baldwin should not have been dismissed because he is seeking relief from

policies that are implemented systemwide throughout IDOC, and not just Menard.

Therefore, John Baldwin, the director of IDOC, is also a correct defendant.

      The Court finds the Weston has established a mistake in fact made by the Court in

screening the Complaint to the extent that the merit review order did not include

Weston’s claim regarding widespread policies throughout IDOC that have substantially

burdened his ability to practice his religion. The proper defendants regarding a RLUIPA

claim are the supervisory government officials responsible for ensuring that the

injunctive relief is carried out. Strickland v. Godinez, No. 14-cv-962-NJR-DGW, 2017 WL

1048154 at *4 (S.D. Ill. 2017) (citations omitted). As Weston is challenging practices and

policies not only at Menard but within all of IDOC (see Doc. 1, p. 28), Count 6 is amended

so that Weston’s RLUIPA claim shall also proceed against John Baldwin, in his official

capacity.




                                      Page 4 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 5 of 16 Page ID #305



                    MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       On February 19, 2020, the Court received a motion titled “Plaintiff’s Motion for

Leave to File Supplemental Complaint for Damaged Declaratory and Injunctive Relief.”

(Doc. 42). Along with the motion, Weston submitted the purposed supplemental

complaint. The Clerk of Court docketed the motion as “Motion for Leave to File Amended

Complaint.” The next day, Weston filed an objection to the Court’s recharacterization of

his proposed supplemental complaint as an amended pleading. (Doc. 43). He argues he

has not submitted a proposed amended complaint under Federal Rule of Civil Procedure

15(a), but a proposed supplemental pleading under Rule 15(d). Defendants filed a

response stating that the proposed amended complaint does not conform with Local Rule

15.1, which requires all new material to be underlined. (Doc. 44).

       The Court finds that as the proposed supplemental complaint asserts allegations

about events that occurred after the Complaint was filed, it shall be treated as filed

pursuant to Rule 15(d). The Clerk of Court will be directed to rename the pleading at

Doc. 42 as follows: Motion for Leave to File Supplemental Complaint.

       Under Rule 15(d) “[a] court may, on just terms, permit a party to serve a

supplemental pleading setting out any transaction, occurrence, or event that happened

after the date of the pleading to be supplemented.” A party does not have an absolute

right to file a supplemental pleading. Rather, “the district court has substantial discretion

either to permit or to deny such motion.” Chi. Reg’l Council of Carpenters v. Vill. of

Schaumburg, 644 F.3d 353, 356 (7th Cir. 2011). Weston’s proposed supplemental complaint

brings allegations of retaliation as a result of filing this lawsuit. This Court generally will

                                        Page 5 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 6 of 16 Page ID #306



not allow supplemental complaints for claims of retaliation that occurred after the

complaint has been filed in prisoner cases. Not only do adding claims of ongoing

retaliation delay resolution of the lawsuit, but typically the plaintiff also has not

exhausted all available administrative remedies for the new claims alleged as is required

under the Prisoner Litigation Act, 42 U.S.C. § 1997e(a).

      Here, however, the Court finds that because Weston’s Complaint alleges policies

on the part of Defendants to retaliate against Muslim inmates who file lawsuits, the

additional claims of retaliation appear to be appropriate for inclusion. Additionally,

Weston claims that the grievance process has been made unavailable to him—hindering

his ability to file grievances regarding the new claims. As there appears to be a factual

dispute regarding exhaustion of administrative remedies, the Court will not use failure

to exhaust to deny the motion to supplement at this time. The proposed supplemental

complaint is also subject to review under 28 U.S.C. § 1915A. Therefore, the Court will

screen the proposed supplemental complaint in accordance with this statute in

conjunction with its consideration of Weston’s motion.

      Weston alleges the following in the proposed supplemental complaint: On

December 19, 2019, he was approved by Menard’s assignment committee to work in the

inmate kitchen. He was also celled in North Lowers, which are cells assigned to inmates

with job assignments. Each cell houses one inmate and comes with certain privileges,

such as additional yard time, showers, and phone access. Weston reported on December

20, 2019, for his work assignment at 5:00 a.m. At around 8:45 a.m., he was informed by

the inmate instructor that he was no longer allowed to work because of his pending

                                      Page 6 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 7 of 16 Page ID #307



lawsuit against Lloyd Hanna. Following his termination, his telephone privileges were

also suspended by members of Clinical Services. On December 22, 2019, he submitted a

new telephone list to Clinical Services, and the list was returned to him a month later

with the words invalid notated on the sheet. Weston submitted a request to Clinical

Services for information relevant to job reassignment, and he was informed by his

correctional counselor that his evaluation form stated that he did not want to work. He

claims that Baldwin, Lashbrook, and Lawrence have been aware of repeated instances of

retaliatory conducted against inmates who seek relief from prison conditions through

legal proceedings.

      On January 10, 2020, he went to the chapel, where Chaplain Claycomb talked to

him about renewing his kosher diet contract. Weston did not sign the kosher diet contract

because the new contract had a list of permitted food items that could be purchased from

the commissary, and the list did not include certain halal certified products. That same

day he was reassigned from his single cell for inmates with job assignments to a small

dirty cell, with a cellmate. With this cell assignment, he was limited to three days of

recreation and three showers per week.

      Upon review of the proposed supplemental complaint, the Court finds that

Weston’s claims regarding the events that took place in January 2020 with Chaplain

Claycomb are additional incidents of the continual denial of his religious dietary

restrictions, as designated in Count 3 of the merit review order. (Doc. 19). The Court also

finds that Weston has alleged the following additional Counts:




                                      Page 7 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 8 of 16 Page ID #308



      Count 9:      First Amendment claim against Hanna for retaliating against
                    Weston for filing this lawsuit by terminating him from his job
                    assignment.

      Count 10:     First Amendment claim against Baldwin, Lashbrook,
                    Lawrence, and Hanna for implementing unconstitutional
                    practices and policies of retaliation.

      Count 11:     Fourteenth Amendment and Article 1 § 10 contract claim
                    against Hanna for violating Weston’s due process rights in
                    terminating his job assignment without notice.

      Count 12:     State law negligence claim against Baldwin, Lawrence,
                    Lashbrook, and Hanna regarding the retaliatory conduct of
                    staff within their respective departments.

      Count 13:     First Amendment claim against Baldwin, Lawrence,
                    Lashbrook, and Hanna for depriving Weston of his right to
                    access the courts.

                                    Count 3

      In the Complaint, Weston alleges that Hanna replaced peanut butter on his

religious diet kosher breakfast tray with non-kosher boiled eggs and TVP and falsely told

the grievance officer that those items were kosher certified, and Chaplain Claycomb

terminated his kosher diet for purchasing prohibited items from the commissary. The

proposed supplemental complaint adds claims that his religious diet continues to be

substantially burdened by Claycomb and Lawrence. He claims that in January 2020,

Claycomb presented him with a contract that would allow him to again start receiving

an alternative religious diet but would prohibit the purchase of certain halal items from

the commissary. He claims that Lawrence was involved in making the decision to

prohibit these items. These allegations are sufficient to add to Count 3, which will now

proceed against Hanna, Claycomb, and Lawrence.


                                     Page 8 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 9 of 16 Page ID #309



                                          Count 9

       Weston’s claim that because he filed this lawsuit, Hanna retaliated against him by

terminating him from his job assignment survives screening. See Gomez v. Randle, 680 F.3d

859, 866 (7th Cir. 2012) (citation omitted). Count 9 will proceed against Hanna.

       His claims that he lost telephone and email privileges, however, will be dismissed

as he has not asserted this claim against any named defendant. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. P. 8(a)(2); see also Minix v. Canarecci, 597

F.3d 824, 833 (7th Cir. 2010).

                                         Count 10

       Weston claims that there are widespread practices by staff in IDOC to retaliate

against inmates who file lawsuits and grievances, and these practices and policies were

implemented by Baldwin, Lashbrook, Lawrence, and Hanna. He alleges that the injuries

he has described were caused in substantial part by the policies and practices. Allegations

that senior officials were personally “responsible for creating the policies, practices and

customs that caused the constitutional deprivations… suffice at this stage in the litigation

to demonstrate…personal involvement in [the] purported unconstitutional conduct.”

Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 615 (7th Cir. 2002). The Court will allow

Count 10 to proceed against Baldwin, Lashbrook, Lawrence, and Hanna for

implementing unconstitutional policies.

       The Court notes that although Weston brings these claims pursuant to Monell v.

Dep’t of Soc. Serv. of City of N.Y., 436 U.S. 658 (1978), claims under Monell can only be

asserted against local government units and not against state agencies. See Phillips v.


                                       Page 9 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 10 of 16 Page ID #310



Baxter, 768 F. App’x 555, 560 (7th Cir. 2019). Therefore, claims brought pursuant to Monell

are dismissed. Weston also alleges that the retaliation practices have harmed other

inmates, and he seeks injunctive relief and compensation for other inmates similarly

situation. Weston is only entitled to assert his own rights, however, and the Court will

only consider the alleged harms to him, not to the inmate population generally. Massey v.

Helman, 196 F.3d 727, 739-40 (7th Cir. 1999).

                                          Count 11

       Prisoners have no liberty interest in prison employment and, therefore, Weston

cannot state a due process claim for the loss of his job assignment without notice. Starry

v. Oshkosh, 731 F. App’x 517, 518 (7th Cir. 2018) (citing DeWalt v. Carter, 224 F.3d 607, 613

(7th Cir. 2000)); see also Garza v. Miller, 688 F.2d 480, 485–86 (7th Cir. 1982). Therefore, his

due process claims regarding termination from his kitchen assignment are dismissed.

       Weston also claims that he entered into a contract with IDOC and that the Illinois

Unified Code of Corrections granted him the right to acquire work related skills. He

argues that Hanna impeded his contractual duties and relies on the Contract Clause,

Article 1, Section 10, of the United States Constitution, which provides that no state shall

impair the obligation of contracts. This argument also fails. A cause of action under the

Contract Clause must be based on a legislative act that impairs a contractual relationship.

General Motors Corp. v. Romein, 503 U.S. 181, 186 (1992). Weston does not assert that a

change in state law has altered his contractual relationship with the State of Illinois.

Furthermore, a plaintiff cannot enforce state regulations or policies through a Section

1983 action. See James v. Pfister, 708 F. App’x 876, 879 (7th Cir. 2017). For these reasons,

                                        Page 10 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 11 of 16 Page ID #311



Count 11 is dismissed with prejudice.

                                                  Count 12

        Weston claims that Baldwin, Lawrence, Lashbrook, and Hanna were negligent in

their duties to maintain, operate, and supervise of their respective departments by not

investigating retaliatory behavior by staff, training staff, or disciplining staff engaging in

retaliatory conduct. The Court will exercise supplemental jurisdiction and allow Count

12 to proceed. See 28 U.S.C. § 1367(a); Thompson v. Gordon, 948 N.E.2d 39, 45 (Ill. 2011)

(citing Iseberg v. Gross, 879 N.E.2d 278 (2007)).

                                                 Count 13 1

        Weston claims that Baldwin, Lashbrook, Lawrence, and Hanna have engaged in a

conspiracy to cover up staff misconduct by discouraging the filing of grievances, failing

to process grievances, and making the grievance forms unavailable. This has resulted in

a violation of Weston’s rights to access the courts.

        It is well-settled, however, that issues with grievance procedures do not constitute

violations of the First or Fourteenth Amendments. Prison grievance procedures are not

mandated by the First Amendment and do not by their very existence create interests

protected by the due process clause of the Fourteenth Amendment. Owens v. Hinsley, 635

F.3d 950, 953-54; George, 507 F.3d at 609. And, to the extent that Weston alleges

Defendants’ actions have interfered with his access to the courts, this claim also fails. The

unavailability of administrative remedies is not a bar to potential litigants bringing their



1
  Although Weston states that he alleges this claim in the alternative to his other claims, the Court will still
review this claim pursuant to Section 1915A.

                                              Page 11 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 12 of 16 Page ID #312



claims. See Hill v. Snyder, 817 F.3d 1037, 1041 (7th Cir. 2016). Thus, Weston fails to allege

that Defendants’ actions hampered his access to the courts, and Count 13 is dismissed.

       In light of this Order and for the purpose of clarity, Weston shall now be

proceeding with the following claims:

       Count 1:      First Amendment claim against Claycomb for substantially
                     burdening Weston’s practice of religion by prohibiting him
                     from praying in accordance with his religious faith and
                     denying him participation in religious services.

       Count 2:      First Amendment claim against Harner and Lawrence for
                     substantially burdening Weston’s practice of religion by
                     denying him participation in Ramadan.

       Count 3:      First Amendment claim against Hanna, Claycomb, and
                     Lawrence for denying Weston a diet in compliance with his
                     religious dietary restrictions.

       Count 4:      RLUIPA claim against Claycomb, Harner, Lawrence, and
                     Hanna for denying Weston participation in religious services,
                     participation in Ramadan, and a diet in compliance with his
                     religious dietary restrictions.

       Count 5:      First Amendment retaliation claim against Claycomb for
                     denying Weston participation in religious services, denying
                     him a diet in compliance with his religious dietary
                     restrictions, and placing him in segregation in response to
                     Weston exercising his religious beliefs.

       Count 6:      First Amendment claim against Baldwin, Lashbrook, and
                     Lawrence and RLUIPA claim against Lawrence and Baldwin
                     for enacting, adopting, and/or enforcing policies and
                     practices that substantially burden Weston’s practice of his
                     religion including the following:
                         x adorning the chapel with Christian reading material
                            but placing Islamic reading material under lock and
                            key;
                         x allotting funds for holiday celebrations for Christian
                            inmates but denying funds for celebration of two
                            annual feast days for Muslim inmates;

                                      Page 12 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 13 of 16 Page ID #313



                       x   denying religious services by conditions created by
                           overcrowding;
                       x   refusing to allow possession of prayer oils and siwaks;
                       x   creating pressure on Muslim inmates to consume
                           meals that do not conform to tenets of their faith by
                           denying a halal menu;
                       x   locking down facilities during Ramadan;
                       x   providing nutritionally inadequate meals to fasting
                           Muslims during lockdown;
                       x   retaliating against Muslim inmates who file lawsuits
                           on matters related to Islam by transferring them to
                           moot their claims and circumvent RLUIPA; and
                       x   subjecting Muslim inmates to deprivation of Islamic
                           related activities when they complain about the
                           conditions of their confinement.

      Count 7:      State law negligence claim against Claycomb, Harner, Hanna,
                    and Lawrence for their conduct regarding Weston’s religious
                    rights.

      Count 8:      State law negligent infliction of emotional distress claim
                    against Claycomb, Harner, Hanna, and Lawrence.

      Count 9:      First Amendment claim against Hanna for retaliating against
                    Weston for filing this lawsuit.

      Count 10:     First Amendment claim against Baldwin, Lashbrook,
                    Lawrence, and Hanna for implementing unconstitutional
                    practices and policies of retaliation.

      Count 12:     State law negligence claim against Baldwin, Lashbrook,
                    Lawrence, and Hanna regarding the retaliatory conduct of
                    staff within their respective departments.

                   MOTION TO STRIKE AND MOTION FOR SANCTIONS

      Weston has filed a Motion to Strike Defendants’ Objection (Doc. 45) and a Motion

for the Imposition of Sanctions (Doc. 46). Weston argues that Defendants’ Objection to

his motion to supplement the complaint should be stricken, and they should be

sanctioned for objecting to his motion based on Local Rule 15.1, which is not applicable

                                    Page 13 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 14 of 16 Page ID #314



to his proposed supplemental complaint. He states that counsel for the defendants knew

or should have known that Local Rule 15.1 has no bearing on his motion. (Doc. 46, p. 2).

       The Court finds that Defendants’ Objection was not filed in bad faith. The Clerk of

Court docketed Weston’s motion as a motion to amend the complaint and so Defendants

will not be punished for filing their responsive pleading accordingly. Weston’s motions

have not demonstrated that Defendants’ Objection is “redundant, immaterial,

impertinent, or scandalous matter” as required under Federal Rule of Civil Procedure

12(f) or that Defendants’ conduct has abused the judicial process. See Chambers v. NASCO,

Inc., 501 U.S. 32, 44 (1991). Therefore, the motions are denied. See Corley v. Rosewood Care

Ctr., Inc., 142 F.3d 1041, 1059 (7th Cir. 1998) (sanctions are only “invoked with the utmost

caution”).

                          MOTION FOR PRELIMINARY INJUNCTION

       Weston has filed a Motion for Preliminary Injunction requesting that the Court

order Defendants to (1) restore his kosher diet, as it was before it was sabotaged and

terminated; (2) allow him to participate in the work program and be assigned to the law

library as a clerk; and (3) restore his telephone and email privileges. (Doc. 29 at p. 11).

       Although the Court is allowing Weston to proceed on his claims of retaliation

regarding termination from his job assignment, he has not demonstrated how he will be

irreparably harmed by not being placed in another job or that there is urgency in

addressing this matter outside of the normal timeframe for this legal action. Furthermore,

the Court has dismissed his claims regarding loss of telephone and email services. See

Daniels v. Dumsdorff, No. 19-cv-00394, 2019 WL 3322344 at *1 (S.D. Ill. July 24, 2019)

                                       Page 14 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 15 of 16 Page ID #315



(citations omitted). Thus, to the extent that Weston requests injunctive relief for the

restoration of his job and telephone and email privileges, the request for emergency

injunctive relief is denied.

       The Court finds, however, that his request for the restoration of his religious diet

warrants prompt consideration. Accordingly, the Court will address that request as soon

as practicable. A hearing on the request for a preliminary injunction regarding the

denial of a diet in compliance with his religious dietary restrictions of will be set in a

separate court order. Scheduling may be delayed, however, because of restrictions

imposed by the COVID-19 pandemic.

                                      DISPOSITION

       For the reasons stated above, pursuant to Rule 15(d) and after review of the

proposed supplemental complaint pursuant to 28 U.S.C. § 1915A, the Court GRANTS

Weston’s Motion for Leave to File Supplemental Complaint. (Doc. 42). The Clerk of Court

is DIRECTED to file the Supplemental Complaint and to RENAME the pleading at

Doc. 42 as follows: Motion for Leave to File Supplemental Complaint. Count 3, as

designated in the merit review order (Doc. 9), shall now proceed against Hanna,

Claycomb, and Lawrence. Count 9 shall proceed against Hanna, and Counts 10 and 12

shall proceed against Baldwin, Lashbrook, Lawrence, and Hanna. Counts 11 and 13 are

DISMISSED.

       The Motion for Reconsideration (Doc. 30) is GRANTED in part and DENIED in

part. Count 6 shall proceed against Baldwin, Lashbrook, and Lawrence, in their

individual capacities, and also against Baldwin and Lawrence in their official capacities


                                      Page 15 of 16
Case 3:19-cv-01020-NJR Document 49 Filed 04/20/20 Page 16 of 16 Page ID #316



as to the claim under RLUIPA.

       The Motion to Strike (Doc. 45) and the Motion for the Imposition of Sanctions

(Doc. 46) are DENIED.

       The Motion for Preliminary Injunction (Doc. 29) remains pending, and a hearing

shall be set in a separate order. The hearing on the motion shall be limited to Weston’s

claims regarding his religious diet.

       IT IS SO ORDERED.

       DATED: April 20, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 16 of 16
